  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    1 of114
                                                            Page     of PageID #: #:
                                                                        8 PageID  4385
                                                                                     5947



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


    STRAGENT, LLC,

    Plaintiff,                                       Civil Action No. 6:16-cv-00446-RWS-KNM
                     v.

    BMW OF NORTH AMERICA, LLC, and
    BMW MANUFACTURING CO., LLC,

    Defendants.



                      PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
                     NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)

          The Notice Of Supplemental Authority filed by the BMW Defendants (Dkt. 136) is

   fraught with misstatement and inaccuracies. Plaintiff Stragent acted entirely properly in filing in

   the District of Delaware the new actions against the BMW Defendants, as well as against the

   Mercedes-Benz/Daimler group and Volvo asserting four more recently issued patents.

         I.      Response To BMW’s Inaccurate Factual Background

              a. The IPRs Were Decided Under Old Now-Discredited Law

          Plaintiff Stragent filed the present action on May 20, 2016, alleging that BMW had

   infringed two patents, United States Patent Nos. 8,209,705 and 8,566,843. (Dkt. 1). Thereafter,

   BMW filed two petitions for inter partes review (“IPR”) before the Patent Office Trial and

   Appeal Board (“PTAB”), and asked for a stay of proceedings pending the IPRs. (D.I. 27). After

   the PTAB instituted trial as to the two IPRs, this action was stayed pending the PTAB’s

   determination.
                                            EXHIBIT 7



   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                               PAGE 1
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    2 of214
                                                            Page     of PageID #: #:
                                                                        8 PageID  4386
                                                                                     5948



          The PTAB eventually determined that the claims of the ‘705 and ‘843 Patents were

   unpatentable on the basis of obviousness, and this case was dismissed pursuant to Federal Rule

   of Civil Procedure 41(a)(2). (Dkt. 121).

          The PTAB rulings were issued on June 13 and 14, 2018. (Dkt. 108-1 through 108-3).

   The PTAB rulings were based on the then existing law that required the PTAB to apply the

   “broadest reasonable construction in light of the specification of the patent in which they

   appear.” (Dkt. 108-1 at 9). The then-existing regulation, 37 CFR 42.100(b), stated:

          (b) A claim in an unexpired patent that will not expire before a final written
          decision is issued shall be given its broadest reasonable construction in light of
          the specification of the patent in which it appears.

          In view of the then-existing law, in its decisions determining that the Stragent claims

   were unpatentable for obviousness, the PTAB repeatedly construed the claim terms very broadly

   in finding correspondence between the prior art and the claims. (See e.g., Dkt. 108-1 at 23).

          Thereafter, the PTO changed the rules applicable to the IPRs. The “broadest reasonable

   construction” did not work in IPRs. The Court can take judicial notice that, as of November 13,

   2018, the United States Patent and Trademark Office amended 37 CFR 42.100(b) to say that:

          (b) In an inter partes review proceeding, a claim of a patent … shall be construed
          using the same claim construction standard that would be used to construe the
          claim in a civil action under 35 U.S.C. 282(b), including construing the claim in
          accordance with the ordinary and customary meaning of such claim as understood
          by one of ordinary skill in the art and the prosecution history pertaining to the
          patent. Any prior claim construction determination concerning a term of the
          claim in a civil action, or a proceeding before the International Trade
          Commission, that is timely made of record in the inter partes review proceeding
          will be considered.

          Thus, when BMW asserts that “all claims of both patents were found unpatentable by the

   [PTAB] in view of inter partes reviews (“IPRs”) filed by BMW and other parties,” BMW is

   really saying that BMW had lucked out and had succeed in invalidating the Stragent claims



   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                                 PAGE 2
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    3 of314
                                                            Page     of PageID #: #:
                                                                        8 PageID  4387
                                                                                     5949



   based on a law that was changed only 4 months later, and under which it is doubtful that the

   PTAB would have invalidated the Stragent patents.

          Critically, neither BMW, Mercedes/Daimler nor Volvo had challenged that they were

   infringing the claims of the two invalidated patents—even when the claims were more tightly

   construed under the Phillips standard.

           b. BMW’s Demand That Stragent Ignore 35 U.S.C. § 287(a)

          At p.2, BMW falsely claims that Stragent failed to assert Pat. 9,575,817 “as instructed by

   the Court.” It is not apparent why BMW raises this patent, as Stragent has never pursued that

   patent in any complaint. In any event, BMW misrepresents the Court’s instruction. The Court

   actually stated “if you want to amend your complaint, you need to file a motion for leave.”

   (Dkt. 67 at 33:10-11). But, ultimately, Stragent never included the patent in any complaint, and,

   thus, BMW’s misrepresentation of the Court’s instructions is not relevant to any issue.

          BMW then complains that Stragent sent BMW a “threat letter.” But Stragent’s letter is

   mandated by 35 U.S.C. § 287(a), which requires that Stragent “give notice” of BMW’s

   infringement. BMW’s innuendo cannot avoid the statute.

          BMW then asserts that:

          (1) Stragent should know that the patents it threatened BMW with are invalid
          based on PTAB decisions that had already found many claims of the ’705 and
          ’843 patents unpatentable (and decisions that would ultimately render the entire
          patents invalid); (2) Stragent failed to satisfy its duty of candor to the Patent
          Office rendering at least three of the threatened patents unenforceable due to
          inequitable conduct; and (3) Stragent is estopped from asserting any claim not
          patentably distinct from those previously held unpatentable in the IPRs. Ex. B,
          BMW’s August 10, 2018 response to Stragent’s Threat Letter.

          But it is BMW’s above judicial assertions that raise a question as to BMW’s conduct.

   BMW’s points 1 and 3 are wrong as a matter of law because, as noted above, the IPR decisions

   have no binding effect because they were based on now-discredited law. Moreover, the claims


   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                                PAGE 3
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    4 of414
                                                            Page     of PageID #: #:
                                                                        8 PageID  4388
                                                                                     5950



   of Stragent’s new patents were issued after the PTO had reviewed the prior art that had been

   relied upon in the IPRs. BMW’s unsupported ipsi dixit that Stragent’s patents are invalid for

   inequitable conduct is simply a fake assertion that should not be made in judicial pleadings.

           c. Stragent’s New Patents

          In conjunction with responding to the IPRs, Stragent pursued continuation applications in

   the PTO. In those prosecutions, Stragent advised the PTO of the IPRs filed by BMW and other

   parties, including the prior art relied upon by BMW and the other IPR petitioners. Also, in view

   of the PTAB proceedings and decisions, Stragent presented claims to avoid the claim

   construction issues that had been raised in the PTO. Ultimately, new patents were issued, in

   which the PTO cited the prior art relied upon in the IPR. These included United States Patent

   Nos. 10,002,036; 10,031,790; and 10,248,477.

          Pat. 10,248,477 was issued after the PTAB issued its decisions and after Stragent had

   properly advised the PTO of the PTAB decisions:




   (Exhibit 1, attached hereto). The disclosure was considered by the PTO in issuing the patent. Id.

           d. New Delaware Action

          On April 15, 2020, Stragent filed a new complaint against BMW in the District of

   Delaware. At the same time, Stragent sued Mercedes/Daimler and Volvo also in the same

   District. The actions were filed in Delaware, because that was the only court where all the cases


   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                              PAGE 4
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    5 of514
                                                            Page     of PageID #: #:
                                                                        8 PageID  4389
                                                                                     5951



   could be filed under the venue statutes (as clarified by the U.S. Supreme Court in 2018 in the

   TC Heartland decision). Stragent asserted the above-cited Patents 10,002,036; 10,031,790; and

   10,248,477, as well as Pat. 9,705,765.

          BMW does not address Patents 10,002,036; 10,031,790; or 10,248,477. BMW, however,

   complains that Pat. 9,705,765 is similar to Pat. 8,566,843 held invalid by the PTAB. (pp. 2-4).

   BMW errs on both fact and law. On the facts, Pat. 9,705,765 is materially more narrow than Pat.

   8,566,843 in that it, for example, requires that one network be a Controller Area Network (CAN)

   and the other be a Flexray network. More significantly, on the law, the prior IPR decisions are

   not binding because, as noted above, the IPR decisions were based on now-discredited law.

          BMW falsely accuses Stragent of filing the case in Delaware, rather than in this Court,

   “to avoid the knowledge this Court has regarding Stragent’s claims and unfavorable history of

   the current proceeding.” (at p. 5). BMW should know that the assertion is false. This case was

   dismissed long before the Delaware case was filed. And, even if this case was still pending,

   Stragent could no longer assert its claims against the Defendants in this Court because this Court

   was an improper venue under TC Heartland. BMW’s arguments in footnotes 3 and 4 (at p. 6)

   are irrelevant, as they bear no relation to this case. The patent venue statute, 28 U.S.C.

   § 1400(b), allows venue only in: (1) the judicial district where the defendant resides; or

   (2) where the defendant has committed acts of infringement and has a regular and established

   place of business. BMW is neither incorporated in Texas nor did BMW commit acts of

   infringement and have a regular and established place of business in this District. BMW has not

   explained how Stragent could have filed a complaint asserting the new patents in this District in

   view of TC Heartland and 28 U.S.C. § 1400(b).




   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                                  PAGE 5
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    6 of614
                                                            Page     of PageID #: #:
                                                                        8 PageID  4390
                                                                                     5952



        II.    The Only Threat Is From BMW’s Unfortunate Filings

          BMW accuses Stragent of “outrageous” conduct and argues that Stragent’s proper filing

   of the new Delaware action “adds to the exceptional circumstances here.” (at p. 5). In fact, as

   demonstrated above, it is only BMW’s motion that is “outrageous” and deserving of sanction.

   Stragent followed the law and obtained new patents to avoid the issues raised in the IPR

   proceedings, and those patents were issued with full-knowledge of the IPRs and the prior art

   cited in the IPR. Stragent then gave notice of these new patents to BMW to comply with 35

   U.S.C. § 287(a). BMW’s mis-characterization of the notice as a “threat letter” does not change

   the plain fact that such letters are statutorily mandated. Finally, Stragent properly asserted the

   new patents in the only court where venue lay for all the Defendants.

          On the other hand, nothing commends BMW counsel’s filing of the present motion,

   which serves only to waste the Court’s resources and visits unnecessary wasting of time and

   expenses upon both Plaintiff and Defendants.

       III.    The Court Should Deny BMW’s Fees Motion

          BMW’s present filing continues BMW’s pattern of filing meritless motion based on

   distortions of both fact and law. For reasons previously detailed in the papers filed with respect

   to BMW’s fee motion, BMW’s motion for fees should be denied. Moreover, BMW’s counsel

   should be sanctioned to deter counsel from continuing its baseless motions, to prevent BMW

   from imposing unnecessary burden on the Court and forcing Stragent from incurring additional

   unnecessary fees and costs.




   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                                 PAGE 6
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    7 of714
                                                            Page     of PageID #: #:
                                                                        8 PageID  4391
                                                                                     5953



   Dated: May 11, 2020                        Respectfully submitted,

    Of Counsel:                               /s/George Pazuniak
    Thomas F. Meagher                         Sean T. O’Kelly (DE No. 4349)
    tmeagher@meagheremanuel.com               sokelly@oeblegal.com
    Alan Christopher Pattillo                 George Pazuniak (DE No. 478) (Admitted
    cpattillo@meagheremanuel.com              Pro Hac Vice)
    MEAGHER EMANUEL LAKS GOLDBERG & LIAO,     gp@del-iplaw.com
    LLP                                       O’KELLY & ERNST, LLC
    One Palmer Square, Suite 325              824 N. Market Street, Suite 1001A
    Princeton, NJ 08542                       Wilmington, Delaware 19801
    (609) 454-3500                            (302) 478-4230

                                              Christopher M. Joe
                                              State Bar No. 00787770
                                              Chris.Joe@BJCIPLaw.com
                                              Michael D. Ricketts
                                              State Bar No. 24079208
                                              Mickey.Ricketts@BJCIPLaw.com
                                              BUETHER JOE & CARPENTER, LLC
                                              1700 Pacific Avenue
                                              Suite 4750
                                              Dallas, Texas 75201
                                              Telephone: (214) 466-1272
                                              Facsimile:     (214) 635-1828

                                              Attorneys for Plaintiff Stragent, LLC




   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                        PAGE 7
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137
                             Document    Filed  08/03/20
                                             Filed        Page
                                                   05/11/20    8 of814
                                                            Page     of PageID #: #:
                                                                        8 PageID  4392
                                                                                     5954



                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that all counsel of record who are deemed to have

   consented to electronic service are being served with a copy of this document via the Court’s

   CM/ECF system per Local Rule CV-5(a) on this day of May11, 2020. Any other counsel of

   record will be served by facsimile transmission and first-class mail.


                                                    /s/George Pazuniak
                                                    George Pazuniak (Admitted Pro Hac Vice)




   PLAINTIFF’S RESPONSE TO BMW DEFENDANTS’
   NOTICE OF SUPPLEMENTAL AUTHORITY (Dkt. 136)                                             PAGE 8
   Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6
                            Document     FiledFiled
                                      137-1    08/03/20   PagePage
                                                    05/11/20   9 of 1
                                                                    14ofPageID #: 4393
                                                                         6 PageID #: 5955




                       (;+,%,7
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137-1
                             Document    FiledFiled
                                              08/03/20   PagePage
                                                    05/11/20  10 of214
                                                                     of PageID #: #:
                                                                        6 PageID  4394
                                                                                     5956
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137-1
                             Document    FiledFiled
                                              08/03/20   PagePage
                                                    05/11/20  11 of314
                                                                     of PageID #: #:
                                                                        6 PageID  4395
                                                                                     5957
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137-1
                             Document    FiledFiled
                                              08/03/20   PagePage
                                                    05/11/20  12 of414
                                                                     of PageID #: #:
                                                                        6 PageID  4396
                                                                                     5958
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137-1
                             Document    FiledFiled
                                              08/03/20   PagePage
                                                    05/11/20  13 of514
                                                                     of PageID #: #:
                                                                        6 PageID  4397
                                                                                     5959
  Case
Case    1:20-cv-00510-LPS Document
     6:16-cv-00446-RWS-KNM         16-6137-1
                             Document    FiledFiled
                                              08/03/20   PagePage
                                                    05/11/20  14 of614
                                                                     of PageID #: #:
                                                                        6 PageID  4398
                                                                                     5960
